DETAILED ACTION
Applicants’ arguments, filed 21 November 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
A provisional non-statutory double patenting rejection was written over the claims of application 17/843,445 in the prior office action on 19 August 2022. This rejection has been withdrawn in view of claim amendments in the ‘445 application. See page 12 of applicant’s response on 21 November 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/110,965, filed on 6 November 2020, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The ‘965 application does not disclose the recited cationic lipid GL-HEPES-E3-E12-DS-4-E10, though does disclose other features of the instant application. As such, the ‘965 application fails to adequately support the full scope of the instantly claimed invention.
As such, for the purposes of examination under prior art, the instant application will be examined as if it has an effective filing date of 18 June 2021. The date of 18 June 2021 is the filing date of provisional application 63/212,523, which does support the full scope of the claimed invention.


Claim Interpretation
 Claim Interpretation – Cationic Lipid: The instant claims recite the lipid GL-HEPES-E3-E12-DS-4-E10. The chemical structure of this lipid is defined in the instant specification on paragraph 0082 which bridges pages 17-18, and is reproduced below.

    PNG
    media_image1.png
    60
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    459
    643
    media_image2.png
    Greyscale

The examiner understands the above-indicated compound to be GL-HEPES-E3-E12-DS-4-E10.


Multiple Numerical Ranges in Claim – No Indefiniteness Rejection
Various instant claims include multiple numerical ranges in the same claim. For example, claim 12 recites a lipid nanoparticle with an average diameter of 30-200 nm or 80-150 nm. This claim language is acceptable and is not subject to a rejection under 35 U.S.C. 112(b) for including broad and narrow ranges. This is because the broad and narrow ranges are clearly present in the alternative. In addition, the rationale in the paragraph reproduced below supports the examiner’s decision not to reject such broad and narrow ranges as indefinite.
According to MPEP 2173.05(h)(I), last paragraph in section, the double inclusion of an element by members of a Markush group is not, in itself, sufficient basis for objection to or rejection of claims. Rather, the facts in each case must be evaluated to determine whether or not the multiple inclusion of one or more elements in a claim renders that claim indefinite. The mere fact that a compound (or in this case, a composition) may be embraced by more than one member of a Markush group recited in the claim does not necessarily render the scope of the claim unclear. For example, the Markush group, "selected from the group consisting of amino, halogen, nitro, chloro and alkyl" should be acceptable even though "halogen" is generic to "chloro." In this case, the broader numerical range may be equivalent to “halogen” and the narrower numerical range may be equivalent to “chloro.” As such, a Markush group reciting both the broad range and a narrow range fully within the scope of the broad range as an alternative is understood to be definite in view of the guidance provided by MPEP 2173.05(h)(I).
This rationale applies to other claim limitations that recite multiple numerical ranges in the alternative, such as the ratio of aqueous to amphiphilic solution in claim 45.
Optional Limitations: The instant claims recite various optional limitations using the word “optional” or “optionally”, and recite limitations using the phrase “and/or.” This is understood to be acceptable claim language because there is no ambiguity as to which alternatives are required by the claims. As such, no rejections on the grounds of indefiniteness have been written over claims reciting the term “optional” or “optionally.” See MPEP 2173.05(h)(II). In claim 48, the examiner understands the claim to require a method of eliciting an immune response by administering to the subject a prophylactically effective amount of the composition of claim 1 – the additional recitations of the claim are understood to be optional limitations.
“And/or” Language: Various instant claims include a list of limitations, wherein said list recites “and/or” between the second to last and last member of the list. This type of language is recited at least in claims 28 and 45. For the purposes of examination under prior art, the examiner will examine these claims with the understanding that, in view of the “or” language, only one of the recited limitations must be taught by the prior art in order for the prior art to meet the claim limitations.

“Prevention” and “Prophylactic” – No Rejection for Lack of Enablement
The instant claims recite the term “preventing” (e.g. preventing influenza in paragraph 0049) and “prophylactically effective/; in claim 48. The examiner notes that claims drawn to methods of prevention can oftentimes lack enablement and be rejected under 35 U.S.C. 112(a). However, in this case, the instant claims and the instant application is drawn to vaccination by administering a composition to elicit an immune response. See the instant specification on page 1, paragraph 003, which discloses mRNA based vaccines. The skilled artisan would have been aware that vaccines are administered to a patient with the intention of that patient’s immune system responding to the vaccine. The immune response to the vaccine may then prevent the patient from developing the disease in the future should the patient encounter the pathogen against which the patient was vaccinated.

Claims 18 and 57 are not Substantial Duplicates
The examiner takes the position that at first glance, claims 18 and 57 may appear to be substantial duplicates. This is because these claims appear to recite a lipid nanoparticle comprising the same lipids and a mRNA comprising an open reading frame encoding an antigen derived from influenza virus. However, looking to claim 18, the examiner notes that claim 18 depends upon claim 16. Claim 16 recites an mRNA molecule comprising an open reading frame; however, it is optional that the mRNA molecule encodes an antigen. As such, claim 18 further limits an antigen; however, the antigen being further limited by claim 18 is optional in claim 16, and therefore remains optional in claim 18.
As such, a composition comprising the lipid formulation of claim 1 and an mRNA with an open reading frame that encodes a protein that is not an antigen (e.g. such as vascular endothelial growth factor, or a clotting factor lacking in patients with hemophilia) would appear to be within the scope of claim 18 but outside the scope of claim 57.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 10, 16, 42 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karve et al. (WO 2022/221688 A1).
Karve et al. (hereafter referred to as Karve) is drawn to cationic lipids for delivery of nucleic acids, as of Karve, title and abstract. Karve teaches the following on page 138, paragraph 0297, reproduced below.

    PNG
    media_image3.png
    743
    920
    media_image3.png
    Greyscale

Elsewhere in the document, Karve teaches a lipid nanoparticle having the following components, as of Karve, page 51, paragraph 0154.

    PNG
    media_image4.png
    361
    907
    media_image4.png
    Greyscale

Karve is not anticipatory at least because the above example teaches cationic lipids generically and not the specifically required lipid GL-HEPES-E3-E12-DS-4-E10. Nevertheless, Karve teaches this lipid elsewhere in the reference. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 1, the examiner has provided this table explaining the teachings of Karve, page 51 paragraph 0154, as compared with those of the claimed invention.

    PNG
    media_image5.png
    191
    756
    media_image5.png
    Greyscale

As such, the amounts taught by the prior art overlap with the claimed amounts. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 2, the overlap in Karve with respect to the amounts of the cationic lipid, the non-cationic lipid, the PEG lipid, and the cholesterol based lipid as applied to claim 1 also applies to claim 2.
As to claim 4, Karve teaches DMG-PEG2000 (written as DMG-PEG2K) on page 104 paragraph 0203. Karve teaches cholesterol on page 104 paragraph 0203. Karve teaches DOPE on page 104 paragraph 0203.
As to claim 10, this claim recites the same specific lipids as claim 4 and the same specific amount as claim 2. As such, claim 10 is rejected for essentially the same reasons that claims 2 and 4 are rejected.
As to claim 16, Karve teaches a mRNA encoding an antigen from an infectious agent such as a virus as of page 111, paragraph 0236. Although Karve does not use the terminology “open reading frame”, the skilled artisan would have understood that the antigens that actually encode the viral protein would have been the open reading frame.
As to claim 42, Karve teaches an intramuscular formulation as of paged 321-322, paragraph 1046.
As to claim 45, Karve teaches the following method of making the lipid nanoparticle composition, as of page 321, paragraph 1043, reproduced below.

    PNG
    media_image6.png
    589
    920
    media_image6.png
    Greyscale

The examiner understands this process as teach both providing an aqueous buffered solution comprising the nucleic acid molecule and providing an ethanol amphiphilic solution of the lipids.
Note Regarding Reference Date: As explained in the section entitled “Priority” above, the instant application is understood to have been effectively filed on 18 June 2021. Karve was published in October 2022, and as such is not prior art under AIA  35 U.S.C. 102(a)(1). Karve was filed on 15 April 2022, but claims benefit to two provisional applications, the earliest being 63/175,429, filed on 15 April 2021. As best understood by the examiner, the ‘429 provisional adequately supports the subject matter of Karve. This determination is made at least in view of the fact that this provisional application discloses GL-HEPES-E3-E12-DS-4-E10 on page 144, paragraph 0297, and is reproduced below.

    PNG
    media_image7.png
    888
    1164
    media_image7.png
    Greyscale

As such, for this reason, Karve is understood to have been effectively filed earlier than the effective filing date of the instant application, and is therefore prior art under AIA  35 U.S.C. 102(a)(2).
The examiner notes that there appear to be some common inventors between the Karve document and the claimed invention. Nevertheless, the inventive entity of the Karve document and the claimed invention is not the same. To qualify as prior art under AIA  35 U.S.C. 102(a)(2), the prior art U.S. patent, U.S. patent application publication, or WIPO published application ("U.S. patent document") must "name another inventor." This means that if there is any difference in inventive entity between the prior art U.S. patent document and the application under examination or patent under reexamination, the U.S. patent document satisfies the "names another inventor" requirement of AIA  35 U.S.C. 102(a)(2). Thus, in the case of joint inventors, only one joint inventor needs to be different for the inventive entities to be different. Even if there are one or more joint inventors in common in a U.S. patent document and the later-filed application under examination or patent under reexamination, the U.S. patent document qualifies as prior art under AIA  35 U.S.C. 102(a)(2) unless an exception in AIA  35 U.S.C. 102(b)(2) is applicable. See MPEP 2154.01(c). In this case, the inventive entity of the claimed invention and Karve is not the same; as such, Karve qualifies as prior art under AIA  35 U.S.C. 102(a)(2). 
The examiner has provided a copy of provisional application 63/175,429 on the record so that applicant can review the examiner’s position that the ‘429 provisional application adequately supports Karve et al. (WO 2022/221688 A1); see the attached PTO-892 form. That copy of the provisional application was obtained from the Patentscope web site at https://patentscope.wipo.int/search/docs2/pct/WO2022221688/pdf/UVqD0zT6J3SZrpVSCywBHBn0iJchznGTIMtEwvUzZ4kSHGb25iIIx8Na8Ym7oGb2HOdAh-4HXb1n7r9Lun6LdAmfQ3cjLEjIeiY3yg2lBnPwiyx54iqCTHERk4VgwRZe?docId=id00000069041581&filename=WO2022221688-PDOC-20221020-1581.pdf accessed 2 December 2022.


Claim(s) 12, 16, 18-19, 21-22, 31, 42, 48-49, and 56-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karve et al. (WO 2022/221688 A1) in view of Ciaramella et al. (US 2018/0311336 A1).
Karve teaches a lipid nanoparticle for delivery of mRNA encoding an antigen. Karve also teaches the required cationic lipid. See the rejection above over Karve by itself.
Karve does not teach that the encoded antigen is an influenza antigen.
Ciaramella et al. (hereafter referred to as Ciaramella) is drawn to a broad spectrum influenza virus vaccine, as of Ciaramella, title, wherein said vaccine is an RNA vaccine, as of Ciaramella, abstract. The vaccine of Ciaramella comprises mRNA and lipids. Ciaramella teaches that the mRNA has an open reading frame encoding an influenza virus protein, or an immunogenic fragment thereof in paragraph 0012.
Ciaramella does not teach GL-HEPES-E3-E12-DS-4-E10.
It would have been prima facie obvious for one of ordinary skill in the art to have used the mRNA encoding an influenza antigen of Ciaramella as the mRNA in the composition of Karve. Karve teaches a lipid nanoparticle used for delivering mRNA encoding an antigen such as a viral antigen. However, Karve is silent as to the code of the mRNA or to the type of virus for which the viral antigen is being provided. Ciaramella teaches mRNA used to encode an influenza antigen in order to vaccinate against influenza. As such, the skilled artisan would have been motivated to have used the mRNA encoding an influenza antigen of Ciaramella as the mRNA encoding an antigen in the composition of Karve in order to have predictably vaccinated subjects against influenza with a reasonable expectation of success.
As to claim 12, Ciaramella teaches a mean diameter of 50-200 nm, as of Ciaramella, paragraph 0050. This is within the scope of the required 30-200 nm.
As to claim 12, with regard to concentration of the lipid nanoparticle, Ciaramella teaches 200-400 nanograms of active agent in a 20 µL volume, as of Ciaramella, paragraph 0558. Ciaramella also teaches a ratio of lipid to RNA (e.g., mRNA) in lipid nanoparticles may be 5:1 to 20:1, 10:1 to 25:1, 15:1 to 30:1 and/or at least 30:1, as of Ciaramella, paragraph 0344. Using a 30:1 ratio, this would appear to indicate the presence of 6000-12,000 nanograms of lipid per 20 µL, which is 6-12 µg of lipid per 20 µL volume. This amount is between about 6/20 µg/µL (or mg/mL) and 12/20 µg/µL (or mg/mL), which is between about 0.3 and 0.6 mg/mL of the concentration of the total composition. This is less than the required 1 mg/mL. Nevertheless, Ciaramella indicates a lipid/RNA ratio of at least 30:1, and if that ratio were increased, then the concentration of total composition per a 20 µL volume would have also increased. As such, the skilled artisan would have been motivated to have optimized the concentration of the composition by optimizing the lipid to RNA ratio, wherein increased lipid to RNA ratio would have resulted in increased concentration. As Ciaramella specifically mentions the lipid/RNA ratio, it would have been understood to have been a result-effective variable. It would have been prima facie obvious for the skilled artisan to have optimized a result-effective variable, and as lipid to RNA ratio is specifically taught by Ciaramella, it would have been understood to have been a result-effective variable. See MPEP 2144.05(II)(B). Optimization of this ratio would have been expected to have resulted in optimization of the concentration as measured in mg/mL because with a specific concentration of RNA, a greater amount of lipids per RNA would have resulted in a greater concentration of the composition per unit volume.
As to claim 16, Ciaramella teaches an open reading frame encoding an influenza virus protein, or an immunogenic fragment thereof in paragraph 0012.
As to claim 18, Ciaramella teaches an open reading frame encoding an influenza virus protein, or an immunogenic fragment thereof in paragraph 0012.
As to claim 19, Ciaramella teaches mRNA encoding multiple influenza virus proteins in paragraph 0013. Ciaramella teaches mRNA encoding hemagglutinin antigens in paragraphs 0015-0018, including a composition comprising any or all of the H1 through H18 hemagglutinin antigens. A composition having H1-H18 mRNAs in the same composition would have met the claimed requirements because it includes different antigens from different pathogens, wherein said different antigens are from different influenza variants.
As to claims 21-22, Ciaramella teaches mRNA encoding hemagglutinin antigens in paragraphs 0015-0018, including a composition comprising any or all of the H1 through H18 hemagglutinin antigens. A composition having H1-H18 mRNAs in the same composition would have met the claimed requirements.
As to claim 31, Ciaramella teaches one coding region, a 5′ untranslated region (UTR), a 3′ UTR, a 5′ cap and a poly-A tail as of paragraph 0233. Ciaramella teaches codon optimized RNA in paragraph 0024.
As to claim 31, Ciaramella teaches psuedouridine or other modifications in paragraph 0038. Ciaramella teaches that 100% of uracil nucleotides are so modified in paragraph 0043.
As to claim 42, Ciaramella teaches intramuscular injection in paragraph 0059. As such, the skilled artisan would have understood that the composition of Ciaramella would have been formulated for intramuscular injection.
As to claim 48, Ciaramella teaches administering a first and second vaccine dose in paragraph 0057. Ciaramella also teaches 25-1000 µg of mRNA in paragraph 0066. Ciaramella teaches a spacing between the booster of about 1 week, 3 weeks, or 1 month in paragraph 0324.
As to claim 49, Ciaramella teaches preventing influenza in paragraph 0127 and 0305. Ciaramella teaches an elicted T cell and B cell immune response in paragraph 0127. Ciaramella also teaches various modes of administration in paragraph 0127. Ciaramella teaches vaccinating against both seasonal and pandemic influenza strains in paragraph 0223.
As to claim 56, Ciaramella teaches mRNA sequences encoding H1 hemagglutinin, as of Ciaramella, e.g. paragraph 0561. While there is no indication that this product was made by machine learning, the examiner notes that the teachings of Ciaramella are understood to read on the claimed requirements because Ciaramella teaches a mRNA encoding for a H1 hemagglutinin. While the sequence of Ciaramella was not produced by machine learning, the examiner notes that with regard to product-by-process claims, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II) and see the section above entitled “Claim Interpretation”. In this case, the sequence of Ciaramella appear to be similar or the same as the claimed mRNA sequence at least because the sequence of Ciaramella codes for a H1 hemagglutinin antigen. As such, the burden is shifted to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art mRNA sequence.
As to claim 57, this is an independent claim reciting the subject matter of claim 1, but also specifying that the composition comprising a mRNA molecule comprising an open reading frame encoding an antigen derived from the influenza virus. Ciaramella teaches the required mRNA, as explained in the rejection of claim 18, and Karve teaches the required lipid components. The skilled artisan would have been motivated to have combined the teachings of Karve with those of Ciaramella for the reasons set forth above.
As to claim 58, the amounts of the cationic lipid, PEGylated lipid, cholesterol based lipid, and non-cationic helper lipid in Karve overlap with the claimed amounts. See the above rejection of claim 2, as this claim is rejected for essentially the same reason that claim 2 is rejected.
As to claim 59, Karve teaches DMG-PEG2000 (written as DMG-PEG2K) on page 104 paragraph 0203. Karve teaches cholesterol on page 104 paragraph 0203. Karve teaches DOPE on page 104 paragraph 0203. As such, this claim is rejected for essentially the same reason that claim 4 is rejected.
As to claim 60, Ciaramella teaches a mRNA encoding the H1 antigen derived from the influenza virus, as of Ciaramella, e.g. paragraph 0561, this reads on the additional requirement of the claim.
As to claim 61, Ciaramella teaches intradermal and/or intramuscular injection in paragraph 0059. Ciaramella teaches seasonal and/or pandemic influenza strains in paragraph 0223. Ciaramella teaches prophylactic immunization in paragraph 0323 which would have been expected to have either prevented influenza infection or reduce symptoms of severe disease.


Claim(s) 28 and 62-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karve et al. (WO 2022/221688 A1) in view of Ciaramella et al. (US 2018/0271970 A1).
Karve teaches a lipid nanoparticle for delivery of mRNA encoding an antigen. Karve also teaches the required cationic lipid. See the rejection above over Karve by itself.
Karve does not teach that the encoded antigen is a respiratory syncytial virus (RSV) antigen.
Ciaramella et al. (hereafter referred to as Bahl after the second named inventor) is drawn to RSV RNA vaccines, as of Bahl, title and abstract. The RNA in Bahl encodes the RSV F protein stabilized in the prefusion conformation, as of Bahl, paragraph 0066. Bahl teaches that the mRNA is formulated in a lipid nanoparticle, as of Bahl, paragraph 0024. Said lipid nanoparticle comprises a cationic lipid, a PEG-modified lipid, a sterol, and a non-cationic lipid, as of Bahl, paragraph 0027.
Bahl does not teach GL-HEPES-E3-E12-DS-4-E10.
It would have been prima facie obvious for one of ordinary skill in the art to have used the mRNA encoding an RSV F antigen of Bahl as the mRNA in the composition of Karve. Karve teaches a lipid nanoparticle used for delivering mRNA encoding an antigen such as a viral antigen. However, Karve is silent as to the code of the mRNA or to the type of virus. Bahl teaches mRNA used to encode an RSV pre-fusion F antigen in order to vaccinate against RSV. As such, the skilled artisan would have been motivated to have used the mRNA encoding a RSV antigen of Bahl as the mRNA encoding an antigen in the composition of Karve in order to have predictably vaccinated subjects against RSV with a reasonable expectation of success.
As to claim 28, the RSV pre-fusion F protein in Bahl, paragraph 0066 is understood to read on the additional requirements of this claim.
As to claim 62, this is an independent claim reciting the subject matter of claim 1, but also specifying that the composition comprising a mRNA molecule comprising an open reading frame encoding an antigen derived from the influenza virus. Bahl teaches the required mRNA, as explained in the rejection of claim 28, and Karve teaches the required lipid components, as of the above rejection of claim 1. The skilled artisan would have been motivated to have combined the teachings of Karve with those of Bahl for the reasons set forth above.
As to claim 63, this claim recites more specific amounts of cationic lipid, PEGylated lipid, cholesterol based lipid, and helper lipid. The amounts in Karve overlap with the claimed amounts. As such, claim 63 is rejected for essentially the same reason that claim 2 is rejected.
As to claim 64, Karve teaches DMG-PEG2000 (written as DMG-PEG2K) on page 104 paragraph 0203. Karve teaches cholesterol on page 104 paragraph 0203. Karve teaches DOPE on page 104 paragraph 0203. See the above rejection of claim 4.
As to claim 65, the examiner interprets this claim as reciting one of the indicated limitations in view of the recitation of “and/or” as of the fourth line of the claim on page 11. Bahl teaches the RSV F protein in a pre-fusion conformation, as of Bahl, paragraph 0066, and this is understood to meet the claimed requirements.
As to claim 66, Bahl teaches vaccination by administration by intramuscular injection, as of Bahl, paragraph 0035. Bahl teaches prevention of RSV in paragraph 0219, or at least preventing infection at a clinically acceptable level, as of Bahl, paragraph 0221.


Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karve et al. (WO 2022/221688 A1) in view of Anderson et al. (US 2016/0367686 A1).
Karve teaches a lipid nanoparticle for delivery of mRNA encoding an antigen (e.g. for a vaccine). Karve also teaches the required cationic lipid. See the rejection above over Karve by itself.
Karve does not teach the required kit.
Anderson et al. (hereafter referred to as Anderson) is drawn to a particular type of cationic lipid, as of Anderson, title and abstract. Anderson also teaches mRNA delivery with lipid nanoparticles in at least paragraph 0122. Anderson teaches a polynucleotide encoding an antigen in paragraphs 0245-0247. Anderson teaches kits comprising vials and syringes in paragraph 0270.
Anderson does not teach GL-HEPES-E3-E12-DS-4-E10.
It would have been prima facie obvious for one of ordinary skill in the art to have administered the composition of Karve using the kit and vials and syringes taught by Anderson. Karve is drawn to a lipid nanoparticle comprising mRNA, wherein the mRNA may encode an antigen, which is intended to be administered to a subject. Anderson is also drawn to mRNA delivered via lipid nanoparticle, and teaches kits and equipment such as vials and syringes used to accomplish this. As such, the skilled artisan would have been motivated to have used the kits, vials, and syringes of Anderson to have predictably administered the mRNA containing lipid nanoparticles of Karve to a subject to have predictably achieved a prophylactic or therapeutic response with a reasonable expectation of success.


Conclusion
No claim is allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 21 November 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612